Gray, C. J.
By the Gen. Sts. e. 107, § 6, a sentence to imprisonment at hard labor in the state prison for five years or more is classed with adultery and other causes which are grounds for a divorce from the bond of matrimony. A person who has been so sentenced has been guilty of an offence of the same class and degree, under our divorce act, as one who has committed adultery. As soon as the libellant had been so sentenced, the right of his wife to apply for an absolute divorce was complete. It was therefore rightly ruled that he was not entitled to a divorce for her subsequent adultery. Hall v. Hall, 4 Allen, 39. Clapp v. Clapp, 97 Mass. 531. Nagel v. Nagel, 12 Misso. 53. Conant v. Conant, 10 Cal. 249. Adams v. Adams, 2 C. E. Green, 324, 328. See also Yeatman v. Yeatman, L. R. 1 P. & D. 489; Lempriere v. Lempriere, L. R. 1 P. & D. 569.

Sxeeptions overruled.